Citation Nr: 0738066	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO. 07-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability, due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Hartford, Connecticut, Department of Veterans' Affairs 
(VA) Regional Office (RO), which denied entitlement to a 
TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is unable to pursue gainful 
employment due to his service-connected disabilities. 

In September 2007, the veteran submitted a substantive appeal 
(VA Form 9), indicating, in pertinent part, that he requested 
a Travel Board hearing. The veteran has a right to such a 
hearing. 38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. 
§§ 20.700(a), 20.703 (2007). 

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran. He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




